UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule 14d-100)Tender Offer Statement Under Section 14(d)(1) or 13(e)(1)of the Securities Exchange Act of 1934 THE DRESS BARN, INC. (Name of Subject Company (Issuer) and Filing Person (Offeror)) 2.50% Convertible Senior Notes Due 2024 (Title of Class of Securities) 261570AB1 (CUSIP Number of Class of Securities) David R. JaffePresident, Chief Executive Officer and Director The Dress Barn, Inc.30 Dunnigan DriveSuffern, NY 10901Telephone: (845) 369-4500Fax: (845) 369-4595 (Name, address and telephone number of person authorized to receive noticesand communications on behalf of filing persons) Copies to:
